Citation Nr: 1714217	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  10-10 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for degenerative arthritis of the lumbar spine (formerly recurrent low back strain.

2.  Entitlement to a separate rating for radiculopathy of the sciatic nerve, left lower extremity, prior to November 15, 2016.

3.  Entitlement to an initial rating in excess of 40 percent for radiculopathy of the sciatic nerve, left lower extremity, from November 15, 2016.

4.  Entitlement to a separate rating for radiculopathy of the sciatic nerve, right lower extremity, prior to November 15, 2016

5.  Entitlement to an initial rating in excess of 40 percent for radiculopathy of the sciatic nerve, right lower extremity, from November 15, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1986 to March 1987 and from March 1988 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over the appeal is now with the RO in St. Louis, Missouri.

The Board denied the Veteran's claim in an October 2013 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Joint Motion for Partial Remand (JMPR), the Secretary of VA and the Veteran moved the Court to issue an order vacating and remanding the October 2013 decision.  The Court granted the JMPR in a June 2014 Order.  The Board again denied the Veteran's claim in an October 2014 decision, which the Veteran also appealed to the Court.  In a February 2016 Memorandum Decision, the Court vacated and remanded the October 2014 Board decision.  In August 2016, the Board remanded the issue for further development.

A January 2017 rating decision increased the Veteran's back disability rating to 20 percent.  This decision also awarded service connection for radiculopathy of the bilateral lower extremities with initial 40 percent ratings for each lower extremity, effective November 15, 2016.  As the Veteran is presumed to be seeking the maximum available benefit for each disability, the claims for higher ratings remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The Veteran's degenerative arthritis lumbar spine has been manifest by range of motion with forward flexion no less than 45 degrees, which is additionally limited by pain, but without intervertebral disc syndrome (IVDS) incapacitating episodes lasting 6 weeks, arthritis, or unfavorable ankylosis of the thoracolumbar spine.

2.  From October 21, 2008, to November 15, 2016, the Veteran demonstrated no more than mild radiculopathy/sciatic nerve impairment of his left lower extremity.  

3.  From November 15, 2016, the Veteran has demonstrated no more than moderately severe radiculopathy/sciatic nerve impairment of his left lower extremity.

4.  From October 21, 2008 to November 15, 2016, the Veteran demonstrated no more than mild radiculopathy/sciatic nerve impairment of his right lower extremity.

5.  From November 15, 2016, the Veteran has demonstrated no more than moderately severe radiculopathy/sciatic nerve impairment of his right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent, and no higher, for a lumbar spine disability, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242 (2016).

2.  Prior to November 15, 2016, the criteria for a disability rating of 10 percent, and no higher, for radiculopathy of the sciatic nerve, left lower extremity, have been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.7, 4.120, 4.124, Diagnostic Code 8520 (2016).

3.  Since November 15, 2016, the criteria for a disability rating in excess of 40 percent for radiculopathy of the sciatic nerve, left lower extremity, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.7, 4.120, 4.124, Diagnostic Code 8520 (2016).

4.  Prior to November 15, 2016, the criteria for a disability rating of 10 percent, and no higher, for radiculopathy of the sciatic nerve, right lower extremity, have been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.7, 4.120, 4.124, Diagnostic Code 8520 (2016).

5.  Since November 15, 2016, the criteria for a disability rating in excess of 40 percent for radiculopathy of the sciatic nerve, right lower extremity, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.7, 4.120, 4.124, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard November 2008 letter satisfied the duty to notify provisions for the Veteran's lumbar spine disability.

The Veteran's appeal relating to radiculopathy of the sciatic nerve, left and right lower extremities, arises from an appeal of the initial evaluation following the grant of service connection for the disability, as secondary to his lumbar strain.  Once service connection is granted the claim is substantiated, and additional notice is not required.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained and associated with the file, as well as post-service VA and private treatment records.  

The Veteran was provided VA examinations in December 2008, December 2012, and November 2016.  The examination reports are based on the Veteran's medical history, review of the claims file, and clinical evaluations.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295(2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  These examinations, along with the expert medical opinions contained therein, are sufficient evidence for deciding the claims.  The Board is, however, mindful of Correia v. McDonald, 28 Vet. App. 158 (2016).  In the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examinations in December 2008 and December 2012 do not specifically reflect joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The November 2016 examination report reflects that pain causes functional loss, but does not provide range of motion measurements that include limitations from pain.  Nonetheless, the Board is granting the maximum rating based on limitation of motion, and higher ratings require ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  The Board therefore finds no prejudice to the Veteran in proceeding with the adjudication of his claim.  VA's duty to assist has been met.

II. Analysis

A.  Lumbar Spine Disability

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4 (2016).  While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claim for an increased rating was received in October 2008.  Thus, the Board will generally review evidence from that date and during the one year "look back period" preceding the submission of the claim.  See 38 U.S.C.A. § 5110(b) (West 2015).  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242, disabilities pertaining to the spine will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (Diagnostic Code 5243), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

The General Rating Formula provides for a 100 percent evaluation for unfavorable ankylosis of the entire spine; a 50 percent evaluation for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; and a 20 percent evaluation for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2).

VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (Diagnostic Code 5243) indicates a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and 60 percent is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).

The evidentiary record includes VA progress notes from VA Medical Centers in Kansas City, Illiana, Indianapolis, Alexandria, San Antonio, and St. Louis.  The file also contains records from numerous private examiners.  These records show that the Veteran has suffered from lower back pain since at least July 2007.  The Veteran did not have an examination specifically for his back until the December 2008 examination.  Therefore, no records except the QTC and VA Compensation and Pension examinations contain range of motion findings.

At a QTC examination in December 2008, the Veteran reported pain that traveled to his thighs and upper back, along with burning pain, aching, and cramping that was elicited by physical activity and stress.  On a scale from 1-10, where 10 is the most pain, the Veteran reported a score of 8.  The Veteran reported functional impairment of limited walking, standing, sitting, and lifting.  He denied any incapacitation.  Range of motion testing was completed and showed forward flexion to 75 degrees, which is the same point where pain occurred.  The examiner noted that after repetitive use the joint function of the spine was additionally limited by pain, but not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  The examiner noted the Veteran had stiffness and numbness from his spine condition.  The examiner did not find radiating pain on movement or muscle spasms, nor was there loss of bladder or bowel control.  The examiner indicated there were no signs of IVDS.  He provided a diagnosis of degenerative arthritis of the lumbar spine.

At a VA examination in December 2012, the Veteran reported use of a muscle relaxant, two to three times a week for muscle spasm.  He also noted use of an analgesic cream as needed.  The Veteran further indicated that flare-ups impact the functioning of his lumbar spine.  He noted that walking on irregular or declined surfaces aggravate his back.  Being supine longer than 6 hours causes increased discomfort and stiffness.  He avoids high impact aerobic activities as well as repetitive bending and stooping.  On objective testing, the Veteran demonstrated range of motion with forward flexion to 90 degrees.  He was able to perform repetitive use testing with 3 repetitions without any additional limitation of motion.  The examiner found that the Veteran suffered from functional loss due to contributing factors of weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  The examiner opined that the Veteran's condition had an impact on his ability to work due to the need to avoid heavy/high impact activities and prolonged standing, walking, climbing, repetitive bending, or stooping requirements.  The Veteran's condition did not, however, prevent sedentary employment opportunities as long as he is able to shift weight, change posture, and take short breaks for walking, standing, or stretching.  The examiner also indicated that the Veteran did not have IVDS.

At a VA examination in November 2016, the Veteran reported that he experienced flare-ups of the thoracolumbar spine.  He described the flare-up as pain that manifested as a constant dull ache rated 6-7 on a scale of 1 to 10 with flare-ups precipitated by weather changes, prolonged walking, prolonged standing, prolonged sitting, prolonged driving, bending, lifting and carrying heavy loads.  During flare-ups, he noted that his pain increased to a 9-10.  In describing his functional loss/impairment, the Veteran indicated that he is employed as a VA employee in the human relations department.  He experiences increased pain with prolonged sitting or walking on hard floors.  He cannot bend at the waist or lift heavy items at work.  He also noted that his condition has been addressed by the reasonable accommodation board in an effort to allow the veteran to work in spite of his lumbar spine condition. 

Upon objective testing, the VA examiner found the Veteran was able to achieve forward flexion to 45 degrees.  Range of motion was limited by pain, but there was no additional loss of function or range of motion after three repetitions.  The examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Specifically, it was obvious from the observed pain response that the condition would limit his ability to perform repeated movement over an unspecified period of time.  The examiner also opined that the functional impact on the Veteran's ability to work was that his back disability caused increased pain with prolonged sitting or walking on hard floors and cannot bend at the waist or lift heavy items at work.  The examiner stated that additional factors contributing to disability included less movement than normal due to instability of station, disturbance of locomotion, and interference with sitting and standing.  The examiner also diagnosed the Veteran with IVDS and noted that he had experienced incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  

Based on the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 40 percent rating is warranted.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees.  See 38 C.F.R. § 4.71, DC 5237.  The cumulative evidence reflects that the Veteran's lumbar spine has manifested with forward flexion to no less than 45 degrees during the course of the appeal.  However, a review of the record shows the Veteran has consistently reported constant, severe back pain.  At the 2008 examination, his pain level was an 8 on a scale of 1-10 (10 being the worst pain).  At the VA examination in 2016, the examiner noted a constant dull pain of 6-7 on a scale of 1-10, with flare-ups increasing pain to 9-10.  All three VA examination reports, and in numerous VA medical reports during the appeal period (See St. Louis VAMC records dated August 2014), show the Veteran complained of back pain that inhibited prolonged walking, standing, sitting, driving, bending, lifting, or carrying objects, all of which he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his lumbar spine disability as he is competent to report observable symptoms such as his pain, discomfort, and the functional impairment from his back disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  His lay testimony has been considered together with the objective medical evidence which is also probative.  The rating being assigned reflects consideration of the Veteran's contentions raised throughout the course of the appeal.  The VA examiners have all indicated that the Veteran suffers from additional functional limitations as a result of his lumbar spine disability, although they did not provide specific estimations of the additional degrees of motion that would be lost upon flares or with prolonged repetitive use.  The December 2016 examiner in particular noted that the examination was medically consistent with the Veteran's statements describing functional loss and that his back disability would limit his ability to perform repeated movement over an unspecified period of time.  Therefore, resolving all reasonable doubt in the Veteran's favor, a 40 percent rating is warranted for the entire appeal period.  

The Board further finds that the Veteran is not entitled to a disability rating higher than 40 percent.  To warrant a higher disability rating, the evidence must show either unfavorable ankylosis of the entire thoracolumbar spine (for a 50 percent rating); or IVDS, with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (for a 60 percent rating).  See 38 C.F.R. § 4.71a, DCs 5237, 5243 (2010).  

Here, the evidence shows the Veteran's spine is not ankylosed.  All of the VA examinations reflect the Veteran was able to achieve forward flexion, extension, and both lateral bending and side rotation - even though it was limited.  Furthermore, because the 40 percent evaluation is the maximum for limitation of motion without ankylosis, further DeLuca consideration is not warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Thus, a higher rating under the general rating formula is not available. 

In addition, a higher rating is not warranted under DC 5243 for incapacitating episodes due to IVDS.  To warrant a 60 percent rating the records must show incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, DC 5243, Incapacitating Episodes Formula; see also id. at Note 1.  The only diagnosis of IVDS was the November 2016 examination, but with total incapacitating episodes of less than two weeks during the past 12 months.  The Veteran would only be warranted a 10 percent rating under DC 5243.  Therefore, consideration of the appeal under the General Rating Formula is appropriate.

In sum, a 40 percent rating, and no higher, is warranted for the degenerative arthritis of the lumbar spine for the entire period of the appeal.  See 38 U.S.C.A. § 5107 (b).

B.  Radiculopathy 

The Veteran's service-connected low degenerative arthritis is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine at 38 C.F.R. § 4.71a. According to Note (1) under the General Rating Formula for Disease and Injuries of the Spine at 38 C.F.R. § 4.71, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment should be evaluated separately under an appropriate diagnostic code.  The medical evidence demonstrates neurological pathology associated with both lower extremities that emanates from the lumbar spine disability.  

In a January 2017 rating decision, the RO awarded service connection for radiculopathy of the bilateral lower extremities with initial 40 percent ratings for each lower extremity, effective November 15, 2016.  The Board will consider whether separate, compensable ratings are warranted for the period prior to November 15, 2016.

The neurologic rating guidelines are found at 38 C.F.R. Part 4; these consider, among other things, complete or partial loss of use of one or more extremities.  In rating peripheral nerve injuries, attention should be given to the relative impairment in motor function, trophic changes or sensory disturbances.  38 C.F.R. § 4.120 (2016).  For disease of the peripheral nerves, the term "incomplete paralysis" when used with peripheral nerve injuries indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, when bilateral the ratings are combined with application of the bilateral factor.  38 C.F.R. § 4.124a (2016).

The Veteran's radiculopathy of the sciatic nerve is currently rated under 38 C.F.R. § 4.124a, DC 8520.  DC 8520 provides a 10 percent disability rating for incomplete paralysis of the sciatic nerve that is mild; a 20 percent disability rating for incomplete paralysis of the sciatic nerve that is moderate; a 40 percent disability rating for incomplete paralysis of the sciatic nerve that is moderately severe; and a 60 percent disability rating for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent disability rating is provided if there is complete paralysis of the sciatic nerve, where "the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost."

The Veteran underwent examinations in December 2008, December 2012, and November 2016.  He also received treatment at a number of VA Medical Centers during the appeal period.  However, none of these records contain sensory examinations, reflex examinations, muscle strength testing, straight leg testing, or an analysis of the signs and symptoms of radiculopathy.

At the December 2008 examination, the examiner completed a neurological examination of the lower extremities.  The examiner found that motor function was abnormal with findings of weakness of the right ankle flexors and extensors with 4/5 strength because of the pain, signifying active movement against some resistance.  The examiner used a pin prick to test the sensory function of the extremities and found the results were abnormal, with findings of localized numbness on the right foot.  The Veteran showed normal reflexes in the right and left knees and ankles.  The examiner made no conclusions on whether the Veteran had radiculopathy, but found positive straight leg tests in the both legs.  

The December 2012 examiner determined that the Veteran did not exhibit signs or symptoms of radiculopathy, but found the Veteran had diminished monofilament testing 10 grain (meaning loss of protective sensation in Veteran) to the medial aspect in both calves and feet.  No muscle atrophy was found and the Veteran showed normal reflexes in the right and left knees and ankles.  The Veteran's strength was not diminished in hip flexion, knee extension, ankle dorsiflexion, or great toe extension.  Although ankle plantar flexion was diminished to 4/5 (meaning the Veteran exhibited active movement against some resistance), the examiner indicated that it was associated with an ankle disability, and not the back.  The Veteran had normal deep tendon reflexes in the right and left knees and ankles.  There was no loss of bladder or bowel control.  

At a VA examination in November 2016, an examiner reviewed the 2008 and 2012 examinations and opined that the positive straight leg tests in 2008 related to the Veteran's degenerative disc disease and should be considered symptomatic of the radiculopathy of the bilateral lower extremities.  The 2016 examiner also indicated that the 2008 findings of diminished light touch sensation in the lower legs/ankles and absent sensation in the feet and toes was consistent with a finding of lumbar radiculopathy.  Additionally, the diminished strength of the plantar flexion found in 2012 was at least as likely as not due to or the result of injuries sustained to the lumbar spine and was not related to the ankle.

The evidence demonstrates that the Veteran has not experienced more than mild symptoms of radiculopathy prior to November 15, 2016.  Although the 2008 and 2012 examiners did not diagnose radiculopathy, each examination reflected symptoms of neurologic impairment.  The radiculopathy symptoms shown on those examinations (i.e. diminished light touch sensation in the lower legs/ankles and absent sensation in the feet and toes) are considered by the Board to have been of no more than mild severity.  Light touch was only diminished, not absent.  Although there was absent sensation in the feet and toes, reflexes were normal.  Motor function was only mild impaired (4/5) at the 2008 examination and muscle strength testing showed strength was not diminished in hip flexion, knee extension, ankle dorsiflexion, or great toe extension at the 2012 examination.  Diminished ankle plantar flexion was not shown to have been related to the spine condition.  Therefore, the Veteran is entitled to an initial 10 percent disability rating in each lower extremity, for appeal period on appeal before November 15, 2016.  See Fenderson, 12 Vet. App. at 126. 

An even higher rating of 20 percent is not warranted as moderate incomplete paralysis is not shown.  The objective neurologic evaluations did not reveal any evidence of more serious impairment such as atrophy, significant muscle or motor weakness, or foot drop.  

Beginning in November 15, 2016, the Veteran is in receipt of a 40 percent rating for radiculopathy in each lower extremity.  

At the November 2016 VA examination, the VA examiner found the Veteran suffered from moderate intermittent pain (usually dull) in both lower extremities; constant pain was not present in either lower extremity.  The VA examiner rated the severity of radiculopathy as moderate on both right and left extremities, with the severity increasing on an intermittent basis.  There was also moderate paresthesia and/or dysesthesias, with severe numbness in the right lower extremity and moderate numbness in the left lower extremity.  The reflex examination showed normal reflexes in the right and left knees and ankles.  Sensory examinations indicated decreased sensation of the lower leg/ankle and completely absent sensation in the foot/toes.  Additionally, there were positive straight leg raising tests in both legs.

The record indicates the Veteran suffers from incomplete paralysis of the sciatic nerve that is moderately severe.  The November 2016 examiner rated the severity of radiculopathy as moderate on both right and left extremities, with the severity increasing on an intermittent basis.  Therefore, the Veteran's radiculopathy of the sciatic nerve in both lower extremities is appropriately rated at 40 percent from November 15, 2016.  

A 60 percent disability rating is not warranted because the Veteran does not have severe incomplete paralysis, with marked muscular atrophy.  The only severe rating the examiner noted was numbness for the right lower extremity.  However, the examiner noted that there was no muscular atrophy.  Without muscular atrophy, a 60 percent disability rating is not warranted.  See 38 C.F.R. § 4.124a, DC 8520.  Additionally, an 80 percent rating is not warranted because the Veteran does not have complete paralysis of either lower extremity.  

The Board has considered and applied the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against even higher ratings during any stage, the doctrine is not further applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

C.  Additional Considerations

In exceptional cases an extraschedular rating may be provided.  The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  Id. 

The rating criteria for the Veteran's service-connected degenerative arthritis of the lumbar spine reasonably describe his disability level and symptomatology.  The Veteran's degenerative arthritis of the lumbar spine manifests with symptoms of pain, limited motion, and functional impairment.  These manifestations are all contemplated in the criteria set forth for diseases and injuries of the spine, specifically diagnostic codes 5237 and 5242, which address ankylosis, limitation of motion, and other forms of impairment to the back.  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 also reasonably describe the Veteran's disability level, symptomatology and functional impairment.  The radiculopathy manifests with symptoms of diminished or absent sensation, numbness, weakness, and lower back pain that radiates down the legs.  These manifestations are contemplated in the respective applicable rating criteria which addresses paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (providing ratings for neurological conditions).  

Additionally, the Veteran has not explicitly requested referral for a collective extraschedular rating (e.g. a compound/combined impact of multiple service-connected disabilities), and such a request has not been reasonably raised by the record.  See Johnson v. McDonald, 762 F.3d 1362, 1356-66 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).  The assigned schedular evaluation is, therefore, adequate and referral for consideration of extraschedular rating is not warranted.

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has been employed throughout the appeal.  As there is no evidence of unemployability due to service-connected degenerative arthritis of the lumbar spine or radiculopathy of the sciatic nerve, left and right lower extremities, the question of entitlement to TDIU is not raised.


ORDER

A 40 percent rating for degenerative arthritis of the lumbar spine is granted, subject to the laws and regulations governing the award of monetary benefits.

Prior to November 15, 2016, a separate 10 percent rating for radiculopathy of the sciatic nerve, left lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.

From November 15, 2016, a rating in excess of 40 percent for radiculopathy of the sciatic nerve, left lower extremity is denied.

Prior to November 15, 2016, a 10 percent rating for radiculopathy of the sciatic nerve, right lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.

From November 15, 2016, a rating in excess of 40 percent for radiculopathy of the sciatic nerve, right lower extremity is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


